Citation Nr: 0913890	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  00-14 875	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for the residuals of 
injuries to the right upper extremity.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1961 to December 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on December 28, 
2005, which vacated a June 2005 Board decision and remanded 
the case for additional development.  The issue initially 
arose from an April 2000 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was remanded for additional 
development in September 2006 and August 2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence of record demonstrates that a 
right upper extremity disability was not incurred or 
aggravated as a result of an injury or disease during active 
service.


CONCLUSION OF LAW

A right upper extremity disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in December 2001, April 2004, May 2004, July 2004, and 
October 2006.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in October 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Factual Background

Service treatment records show that in May 1963 the Veteran 
was evaluated for a possible fracture of the right hand after 
falling from a truck.  There was no pain with a full range of 
motion.  There was some swelling over the third and fourth 
metacarpals and a superficial laceration over the fourth 
metacarpal joint.  There was no confirmation of a fracture by 
X-ray.  In July 1963, the Veteran was treated for right 
forearm contusion sustained in a motor vehicle accident.  In 
February 1964, he was treated for right elbow contusion.  In 
an October 1964 report prior to separation the Veteran noted 
a history of arthritis, but denied any history of a painful 
or "trick" shoulder or elbow.  The examiner reported there 
were no significant abnormalities.  An October 1964 
separation examination revealed a normal clinical evaluation 
of the upper extremities.

The post-service evidence of record shows the Veteran 
sustained injuries in a September 1989 motor vehicle 
accident, including an injury to the right wrist.  An X-ray 
film of the right wrist revealed no evidence of a fracture.  
An April 1990 private medical statement noted diagnoses 
including a right wrist sprain sustained as a result of an 
automobile accident.  A May 1990 private medical report from 
L.H.S., M.D., noted X-rays of the right wrist revealed no 
evidence of fracture.  It was noted a bullet had been removed 
from the Veteran's neck in November 1989.  

In correspondence dated in May 1990, the Veteran reported 
that he had been shot five times in the back in 1977 and that 
a bullet lodged near the cervical spine was not removed due 
to fear of greater harm.  He stated that the September 1989 
motor vehicle accident had caused the bullet to move 
resulting in excruciating pain.  

Private medical records include a May 1993 X-ray examination 
report of the right shoulder and elbow.  It was noted there 
were no demonstrated bony abnormalities.  The examiner's 
impression was of a normal study.  

A June 1993 statement from D.L., M.D., noted the Veteran 
reported a history of having jammed his elbow into the 
dashboard of an automobile in 1961, having a hip fracture of 
the right elbow, a laceration above the elbow, and a right 
shoulder injury in 1962 when he fell off a truck, and having 
injured his shoulder in a fall in 1963.  Physical examination 
revealed tenderness over the right acromioclavicular joint, 
an inability to elevate the arms over 40 degrees, two well-
healed scars above the elbow, some tenderness over the elbow, 
bursitis over the medial epicondyle, right frozen shoulder, 
and possible arthritis and epicondylitis of the right elbow.  
It was noted, however, that X-rays were normal.  The 
physician concluded that the Veteran's current symptoms 
appeared to stem from the previous injuries.

Private treatment records include X-ray examination reports 
from the Metrohealth Medical Center of the Veteran's right 
forearm, elbow, hand, and wrist dated May 11, 2000.  The 
findings revealed a healed radial head fracture, a small chip 
fracture of the elbow, and an old fracture remote to previous 
trauma to the base of the right fifth metacarpal.

A May 2001 private medical opinion, based upon the Veteran's 
reported inservice injuries of having fallen off a truck in 
1963 and landing on his right arm, and of X-ray findings 
dated May 11, 2000, concluded that it was as likely as not 
that the inservice injuries caused the old fracture and 
current right arm pain that the Veteran was experiencing.  A 
VA X-ray film dated in October 2001 showed early minimal 
degenerative arthritis of the right hand.

On VA examination in December 2004, the Veteran gave a 
history of three separate injuries to his right upper 
extremity while he was in service.  The examiner noted the 
Veteran was an extremity poor historian and that it was 
extraordinarily difficult to obtain information regarding his 
symptoms.  In the first injury, the Veteran reported that he 
had fallen off a bunker and rolled down a hill injuring his 
right shoulder.  He stated the right arm was adducted and a 
diagnosis of bruises was provided.  The second injury 
occurred when he fell off of a truck injuring the right hand.  
He stated that X-rays were not taken, but that he was given 
pain medicine and a soft bandage.  He reported that later he 
was told that X-rays revealed an old fracture.  The third 
injury was to his right elbow, which happened in an 
automobile accident.  He stated that his arm was cut and that 
he sustained a fracture.  He reported that X-rays at that 
time showed a broken bone, but that he was not casted.

The Veteran complained that for the past 40 years, he had 
progressively worsening right upper extremity pain.  When 
pressed, he indicated that his hand bothered him more than 
his arm.  He reported receiving occasional physical therapy 
for his hand and arm, but was not specific as to when or 
where.  He also stated that he had been an inpatient for 
three months in a pain clinic for his back and hand.  Present 
treatment included a TENS unit, medicine, and pain management 
classes.  His current complaints were constant pain in the 
entire arm, mainly in the deltoid of the shoulder, and pain 
in his elbow on exertion.  He also complained of tingling and 
numbness in all of his digits.  He reported that he had seen 
several orthopedic surgeons, but this was not confirmed in 
the records.
The examiner reviewed the Veteran's medical history inservice 
noting that in May 1963 he fell off a truck and injured his 
right hand.  He had a laceration and some swelling over the 
third and fourth metacarpals.  In July 1963, he was involved 
in an automobile accident and had a contusion of the right 
forearm.  He also was seen in 1964 after falling on his right 
elbow.  He had some pain and the clinical impression was 
contusion.

Examination of the bilateral upper extremities revealed no 
evidence of atrophy of the shoulders, proximal upper arms, 
forearms or hands.  Radiographs of the right humerus and 
shoulder revealed no evidence of degenerative arthritis or 
rotator cuff arthropathy.  Radiographs of the elbow were 
essentially normal and there actually was not much evidence 
of his old radial head fracture.  Radiographs of the hand 
revealed radiocarpal arthritis as well as some sclerosis of 
his metacarpal joints, but no evidence of traumatic injury, 
including fracture, although it was questionable whether he 
had a boxer's fracture of the right fifth metacarpal or not.

The examiner noted that the Veteran's history was very 
inconsistent and his examination was somewhat hysterical.  
The records about his injuries did not correspond well with 
his account of what happened nor did they support the extent 
of the symptoms that he experienced.  Although he may have 
some component of impingement or rotator cuff tendonitis of 
the right shoulder, it was less likely than not that this was 
related to any of those prior injuries.  The examiner could 
not find any evidence in the chart that would support the 
kind of pain that the Veteran reported in his elbow.  The 
objective examination did not support residual arthritis or 
malfunction secondary to what sounded like a reported 
nondisplaced radial head fracture.  Additionally, there was 
no obvious dysfunction in the hand secondary to a history of 
possible metacarpal injury, which was not even evident on 
radiograph.  The examiner concluded that it was not likely 
that the Veteran's multiple upper extremity symptoms were 
related to his three ill-defined reports of injury.

Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was noted 
that the Veteran had been disabled since November 1991, 
according to SSA criteria.  The primary diagnosis was 
cervical spine stenosis.  
A July 2005 private treatment report from R.S.G., M.D., noted 
the Veteran stated he sustained multiple fractures in the 
right hand after falling off a truck during active service 
and that he sustained right shoulder and right elbow injuries 
in two automobile accidents.  It was noted that X-rays of the 
shoulder revealed some minor arthritic changes in the 
acromioclavicular joint and that X-rays of the right elbow 
were questionable for a loose body.  X-rays of the right 
wrist revealed an old fracture of the carpal scaphoid with 
some arthritic change.  The diagnoses included mild arthritis 
to the acromioclavicular joint with limited motion secondary 
to pain, etiology unclear, stiffness to the right elbow, 
etiology unclear, status post old fracture of the carpal 
scaphoid, and paresthesias of the right hand.

In a December 2005 order, the Court vacated the Board's June 
2005 denial of the Veteran's claim noting, in essence, that 
the decision had erroneously relied upon a December 2004 VA 
examination report that appeared to be internally 
inconsistent and contradictory of other evidence of record.  
It was further noted that the examiner's statements as to 
objective findings concerning the right elbow and hand were 
inconsistent with X-rays of the right hand taken in 
conjunction with that examination and with X-rays of the 
right elbow dated in May 2000.  

Private medical correspondence from E.M., M.D., dated in May 
2008 noted nerve conduction studies of the right upper 
extremity revealed chronic right cervical radiculopathy.  
There was no electrical evidence of an isolated 
mononeuropathy such as carpal tunnel syndrome.  

A November 2008 VA examination report noted that the 
Veteran's claim file, service treatment records, and all 
radiographic studies were available and were considered by 
the examiner.  A history of right upper extremity injuries 
during active service was provided including a right shoulder 
injury after the Veteran fell off a bunker in Korea, a right 
hand injury after he fell off a truck, and a right elbow 
injury in a motor vehicle accident.  It was noted that the 
Veteran reported that since service his right upper extremity 
problems had progressively worsened.  He complained of right 
shoulder, elbow, and hand pain, with pain most pronounced in 
the hand and less so in the shoulder.  He described his right 
hand, elbow, and shoulder symptoms as aching and shooting 
pains with weakness in the hand.  The examiner noted the 
Veteran had a history of having had surgery to the cervical 
spine secondary to cervical spine stenosis.  

Physical examination revealed pain on motion of the right 
shoulder with negative impingement signs and negative Speed's 
and Yergason testing.  There was no acromioclavicular joint 
or bicipital tenderness to palpation and no objective 
instability in the shoulder.  There was a positive Spurling 
sign with radiating pain down the right upper extremity with 
cervical spine manipulation.  Range of motion of the right 
elbow revealed pain at the last five degrees of flexion.  
Tinel's sign was negative over the ulnar nerve.  There was 
pain throughout the range of motion of the wrist and snuffbox 
tenderness to palpation, but with pain on palpation over 
essentially the entirety of the carpus and metacarpal region.  
There was full passive and active range of motion of the 
right hand with sensate to light touch in the radial, median, 
ulnar, and axillary nerve distributions.  Muscle strength was 
5/5 and there was no evidence of thenar or hypothenar 
atrophy.  There was 4+/5 strength in the shoulder and 5/5 
strength in the right elbow and wrist.  

The examiner noted that X-rays of the right shoulder revealed 
a minimal loss of joint space of the glenohumeral joint with 
no osteophyte formation.  There was no high-riding humerus 
suggestive of a rotator cuff injury.  (The X-ray examiner's 
report noted mild degenerative changes in the glenohumeral 
joint.)  X-rays of the elbow revealed no osteoarthritic 
changes and no suggestion of an old fracture.  X-rays of the 
forearm demonstrated no previous fracture with good alignment 
of the radius and ulna.  There was some minor radiocarpal 
arthritis in the hand, but in general, the joint spaces were 
well preserved with no suggestion of old metacarpal or carpus 
fractures.  A diagnosis of cervical spinal stenosis causing 
right upper extremity shoulder, hand, wrist, and elbow pain 
was provided.

The examiner further noted that the Veteran essentially 
complained of pain throughout the right upper extremity, but 
that it was very difficult to localize a specific pain 
generator since his shoulder, elbow, wrist, and hand all 
seemed to cause him significant symptoms.  There was some 
disagreement between the Veteran's recollection of his 
injuries in service and the information provided in his 
service treatment records.  The Veteran reported that he had 
fractures to the right hand and elbow in service, but the 
examiner found no evidence of fracture in the service 
treatment reports and no evidence of old fracture on X-rays 
taken the day of the present examination.  The examiner 
stated that given the totality of the complaints, 
examination, and review of radiographic findings, he did not 
see any type of post-traumatic arthritis in the shoulder, 
elbow, forearm, wrist, or hand of the right upper extremity.  
It was further noted that the Veteran's complaints of burning 
and radiating pain pointed more toward a cervical spine 
problem rather than isolated injuries to the joints or 
musculoskeletal structures of the right upper extremity.  

There was no evidence on the present X-rays of old fractures 
and no evidence of posttraumatic arthritis.  There was 
limited range of motion, but there was some question as to 
the amount of effort provided upon examination.  Passive 
range of motion was noticeably better that active range of 
motion.  The examiner stated that given the service treatment 
records and the findings of the present examination it was 
not felt the Veteran was having pain from post-traumatic 
arthritis of any of his joints.  It was noted that while it 
could not be ruled out that the current upper extremity 
disorder was in some way attributable to service, it was 
unlikely.  In summary, the examiner found the Veteran's right 
upper extremity pain in the shoulder, elbow, wrist, and hand 
were more likely due to his known cervical spine stenosis and 
that it was less likely than not related to his inservice 
traumatic incidents or time in service.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).



Analysis

Based upon the evidence of record, the Board finds the 
persuasive medical evidence demonstrates that a right upper 
extremity disability was not incurred or aggravated as a 
result of an injury or disease during active service.  
Although the evidence of record includes conflicting medical 
opinions and inconsistent radiographic findings, the November 
2008 VA examiner's opinion persuasively demonstrates that the 
Veteran's present right upper extremity symptoms were not 
incurred as a result of injuries sustained during active 
service.  The examiner is shown to have conducted a thorough 
examination of the Veteran and to have reviewed all the 
evidence of record.  The examiner noted, in essence, that the 
Veteran's present arthritis did not appear to be post-
traumatic in nature.  The demonstrated thoroughness and 
review of the complete record for this opinion warrants a 
greater degree of probative evidentiary weight.

The Board further finds that the Veteran's post-service 
statements as to the extent of his injuries in service are 
inconsistent with the findings reported on the 
contemporaneous service treatment records.  The injuries in 
service were acute and there is no probative evidence of 
complaint or treatment for any right upper extremity disorder 
for over 25 years after service.  In fact, private medical 
reports show X-rays of the right wrist revealed no evidence 
of fracture in May 1990 and X-rays of the right shoulder and 
elbow in May 1993 were normal.  

Although the May 11, 2000, private X-ray findings indicate a 
healed radial head fracture, a small chip fracture to the 
elbow, and an old remote fracture to the base of the right 
fifth metacarpal, these specific findings are inconsistent 
with the other objective medical evidence of record.  The 
Board finds the May 11, 2000, findings, and the opinions 
subsequently provided as a result of that report, to be of 
little probative weight.  For similar reasons, the July 2005 
medical findings of Dr. R.S.G. are of little probative value.  
It is unclear if this opinion was based upon a new X-ray 
examination or upon the May 11, 2000, report, but in either 
event, these findings are inconsistent with the other X-ray 
findings obtained before and after this date.  Therefore, the 
claim for entitlement to service connection for the residuals 
of injuries to the right upper extremity is denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

Entitlement to service connection for the residuals of 
injuries to the right upper extremity is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


